Citation Nr: 1724888	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-35 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.

2.  Entitlement to an initial rating in excess of 50 percent for service-connected chronic bronchitis with obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.

This case initially came before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for pneumonia and obstructive sleep apnea, and granted service connection for chronic bronchitis and assigned a 10 percent disability rating.  The Veteran appealed the denials of service connection and the initial rating assigned for the service-connected chronic bronchitis.  

The Board remanded the claims on appeal for additional development in September 2011.  In July 2014, the Board granted service connection for obstructive sleep apnea and remanded the claims presently on appeal for further evidentiary development.  By an August 2014 rating decision, the RO implemented the July 2014 Board decision and recharacterized the Veteran's respiratory disability as chronic bronchitis with obstructive sleep apnea, and increased the initial rating from 10 percent to 50 percent, effective January 31, 2007.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran and his wife testified at DRO and Travel Board hearings held at the RO before a Decision Review Officer in April 2009 and the undersigned Veterans Law Judge in February 2011.  Copies of the hearing transcripts have been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets any further delay in the resolution of this case, another remand is necessary because there has not been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In July 2014, the Board remanded the pneumonia claim to obtain a supplemental medical opinion to address the Veteran's contentions that his current respiratory complaints are related to his in-service pneumonia and/or his service-connected chronic bronchitis.  

In this regard, the Board noted that while the VA examination reports of record have determined that the Veteran currently did not have pneumonia, the Veteran asserted during the February 2011 Board hearing that he has scarring of the lungs and shortness of breath as a result of in-service episodes of pneumonia. 

The Veteran also claimed that he had and chronic obstructive pulmonary disease (COPD) and asthma due to his in-service episode of pneumonia and/or his service-connected chronic bronchitis.

In this regard, the Board noted that a chest x-ray in December 2012 revealed coarsened interstitial markings which appeared chronic and which may be indicative interstitial lung disease.  The report of x-ray findings indicated that high resolution computerized tomography (CT) scan of the chest may be considered if indicated.

On remand, a VA respiratory conditions examination was conducted in June 2016.  After reviewing the evidence of record, the examiner noted diagnoses of bronchitis and history of pneumonia, as well as obstructive sleep apnea.  However, the examiner did not provide any of the opinions requested in the Board's remand directives.  Therefore, the Board finds that the June 2016 VA examination is not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

The claim concerning a higher initial rating for service-connected chronic bronchitis with obstructive sleep apnea is inextricably intertwined with the issue of entitlement to service connection for residuals of pneumonia, and must also be remanded.  See 38 C.F.R. § 19.31 (2016); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

While the case is on remand, the Veteran should again be asked to complete appropriate authorizations if he desires VA to attempt to obtain the information on his behalf, to include identified records for S&W alluded to during the February 2011 Board hearing.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must make other attempt to obtain the Veteran's records from S&W.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims, and (d) notify him that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain and associate with the claims file any updated VA treatment records for the Veteran from the Central Texas VA Health Care System and any associated outpatient clinics, dated from November 2016 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.

3.  Forward the claims file to the VA examiner who conducted the June 2016 VA respiratory conditions examination, or to another qualified examiner if he is unavailable, for clarification as to (1) whether the Veteran has diagnoses of asthma, COPD, and/or interstitial lung disease, and (2) if so, whether it is at least as likely as not that each such disability is caused or aggravated by his in-service episode of pneumonia and/or service-connected chronic bronchitis with obstructive sleep apnea. 

In doing so, the examiner should state, in particular, whether the Veteran experiences current shortness of breath or has any lung scarring as a result of the in-service pneumonia.  To the extent possible, the examiner should attempt to distinguish the manifestations of bronchitis from any other coexisting pulmonary disorder.  If such cannot be accomplished, the examiner should so indicate.

If the examiner finds that the Veteran does not have a currently diagnosed interstitial lung disease and a high resolution chest CT has not been performed since the December 2012 report of chest x-ray contained in the January 2013 examination report recommending that such be conducted, the examiner must explain why obtaining a chest CT is unnecessary in determining whether an interstitial lung disease is present.  If it is determined that a physical examination or testing must be conducted, this should be accomplished.  

A complete rationale for all opinions must be provided.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why causation and/or aggravation of any identified respiratory disability is unknowable. 

4.  After completing the above actions, readjudicate the Veteran's claims on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

